Citation Nr: 0400856	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-05 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder of 
the hands and feet, including due to exposure to Agent 
Orange.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hiatal hernia.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastric ulcer.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hemorrhoids.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from January 1969 to September 
1970 and October 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that, in a May 2002 letter issued to the 
veteran, the RO discussed how to prove a claim for service 
connection, but did not address how to reopen based on new 
and material evidence.  In order to comply with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio, 16 Vet. App. 183, the veteran should 
be notified of the evidence and information for which he is 
responsible and that which VA is responsible.  The Board no 
longer has authority to attempt to cure VCAA deficiencies.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, a 
remand in necessary to ensure compliance with the provisions 
of the VCAA, VA implementing regulations, and the Court's 
decision in Quartuccio.

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran as 
to what new and material evidence 
is needed to support his claims 
to reopen, which are listed on 
the title page of this action, 
what evidence VA will develop, 
and what evidence the veteran 
must furnish to warrant a 
favorable decision.  In a May 
2002 letter to the veteran, the 
RO discussed how to prove a claim 
for service connection, but did 
not address how to reopen a claim 
for service connection based on 
new and material evidence.

?	Specifically, the RO should 
request the veteran to provide 
the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA 
health care providers who have 
treated or evaluated him, in 
order to reopen his claims. When 
the requested information and any 
necessary authorization are 
received, the RO should obtain a 
copy of all indicated records.

2.  Thereafter, the RO should again 
consider the veteran's claims to reopen 
listed on the title page of this action 
in light of the additional evidence added 
to the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




